Citation Nr: 1610277	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-25 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 30 percent for PTSD from September 26, 2005 to May 6, 2010.

3. Entitlement to a rating in excess of 50 for PTSD percent from May 6, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to July 1971 and February 1975 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for posttraumatic stress disorder and (PTSD) and assigned a 50 percent disability rating effective February 12, 1998 and assigned a 30 percent rating from September 26, 2005.

The Veteran did not file a notice of disagreement (NOD) with the July 2009 rating decision but submitted a request for an increased rating in May 2010.  Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period of a rating decision will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 

Here, the Everett, Washington Vet Center treatment records that were generated after the July 2009 rating decision (i.e., the February to December 2010 treatment records) is considered new and medical evidence.  Therefore, 38 C.F.R. § 3.156(b) is applicable in this case and the July 2009 rating decision was not final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b); King v. Shinseki, 23 Vet. App. 464, 466 (2010).

A January 2011 rating decision denied the Veteran's request for increase rating, and the Veteran filed his NOD in October 2011.  The RO issued a rating decision in April 2014 increasing the Veteran's disability rating from 30 percent to 50 percent disabling, effective May 6, 2010.  The RO also issued a statement of the case (SOC) in April 2014 continuing the 50 percent rating assignment.  The Veteran filed his VA Form 9 in May 2015.  As the Veteran has not expressed satisfaction with the ratings assigned for any of the periods on appeal, the issues have been characterized to reflect that "staged" ratings are assigned, and that each stage remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a rating in excess of 50 percent for PTSD from May 6, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1. Prior to September 26, 2005, the Veteran's PTSD was manifested by symptoms resulting in no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas were not shown.

2. From September 26, 2005 to May 6, 2010, the occupational and social impairment from the Veteran's service-connected PTSD resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).

2. For the period from September 26, 2005 to May 6, 2010, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the July 2009 rating decision that is on appeal granted service connection for PTSD, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

An April 2014 statement of the case (SOC) provided notice on the "downstream" issue of a higher rating and readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, reports of VA examinations, VA treatment records, and the Veteran's own lay statements.
 
The Board notes that although it is remanding the case back to the RO for additional development in connection with the Veteran's increased rating claim for the period from May 6, 2010, the record is complete with respect to his increased rating claim for the periods prior to May 6, 2010.  Consequently, the development the Board is requesting is not pertinent to his rating assignments prior to May 6. 2010.   
The Veteran was afforded VA examinations in November 1998, December 1998, July 2007, and October 2010.  The Board finds that the examinations were adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

Although the Veteran requested a Board Hearing on his May 2014 VA Form 9, the Veteran later withdrew his request.  See June 2014 Statement in Support of Claim. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 


The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14. However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).






Analysis

Prior to September 26, 2005

The Veteran's PTSD was initially rated at 50 percent.  After evaluating the record, the Board finds that for the period prior to September 26, 2005, the Veteran is not entitled to an initial rating in excess of 50 percent, as his PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this time. 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.130, DC 9411.  

During the November 1998 VA examination the Veteran reported that after leaving the service he was hired by the U.S. Post Office where he continued to work after having been there for 18 years.  The Veteran reported feeling scapegoated and vulnerable, but was able to keep out of intensive difficult exchanges with others at the Post Office by avoiding and staying out of arguments that he might otherwise be invited into.  The Veteran reported that there were no serious problems with his ability to perform, though he does have what he calls, "NOS", which does disrupt his thought process.  

The Veteran described this "NOS" as an odd pattern of having lengthy conversations with imaginary people he made up in his mind.  The Veteran learned to make up these imaginary people, he reported, as a child and continues to do so at this time.  These conversations usually end up working the Veteran into an angry irritable state of mind.  (Notably, the Veteran's VA mental health service provider's impression was that the Veteran's dependence on imaginary companions was a defense mechanism used as a young child because he had to care for his mentally disabled sister and felt isolated.  Therefore it was not a psychotic process not related to his PTSD.  See March 1998 VA Mental Health Treatment Note.)    

Regarding substance use and abuse, the Veteran reported smoking cigarettes since he was in Vietnam.  The Veteran did use marijuana and speed while in Vietnam and continued until about 1975 when he entered the Coast Guard.  He used alcohol in his teens, continued through his time in service, continuing on until 1987 when he entered treatment at a VA medical center.  The Veteran claimed his heavy use of alcohol did not cause any specific problems in his life, and certainly caused no legal offenses.  The Veteran, however, was able to stop heavy use of alcohol in August 1997 reportedly without treatment when his physician suggested he do so because they contradicted the medications he was prescribed.

Regarding symptomatology, the examiner stated that the Veteran's July 1998 evaluation notes the Veteran having nightmares and flashbacks several times each week, intrusive recollections on a daily basis, and other classic symptoms of PTSD.  "The Veteran today claims his flashbacks are far less frequent as are his nightmares with the medications prescribed.  The Veteran claims he still has his mind wander off to Vietnam but he changes the subject of his mind by beginning a conversation with imaginary persons he has.  The Veteran claims, however, that this activity does leave him perhaps more irritable and angry because he often gets himself worked up and in conflict with those imaginary people in his mind."  The Veteran reports that he does this conversation activity both at work and at home.  The Veteran's only social contact was his wife with whom he spends his time outside of work at home watching TV.  The Veteran reports that if the TV is not on, he becomes distracted, begins a conversation in his mind, and begins to pace.  The Veteran reported having no extracurricular activities.  The Veteran reported no collateral contacts for the purpose of this evaluation.  The examiner further reported that the Veteran left the interview emotionally stable, denying suicidal ideation.  The Veteran continues in his outpatient psychotherapy treatment and medication of Risperdal.

The Veteran was also afforded a VA psychiatric examination in December 1998.  The examiner observed that, "the Veteran was neatly dressed and groomed, he had identification of the post office on his shirt, and he is comfortable in the chair.  He speaks rather softly, and no particular posturing or patient grimacing was present.  Thought processes: There is no disturbance in the logical progression of his thoughts, no flight of ideas, the flow is normal, no blocking was present. . . He has some imaginations apparently of his imaginary playmates and imaginary people that he can create.  He has been doing that ever since he was 7 years of age, but no homicidal or suicidal ideation.  Facial expressions are warm and friendly.  Motor activity was within normal limits.  His vocal tone reveals he has good expressive range, although it tends to go to a monotone tone.  No particular sadness, no fear or anxiety, the mood is not particularly depressed.  He does not show any resentment or anger.  Sensorium: He is oriented as to time, place, and person.  His recent and past memory is intact.  He is cooperative to the examiner, and he is compliant."

With respect to diagnoses, the examiner found that the Veteran had some alcohol and drug abuse, which were in remission.  The examiner also indicated that the Veteran has some relationship difficulties with his wife because of her playing Bingo and because he likes to withdraw.  He has some financial difficulties because of his wife's spending habits and other debts.  He has minimal social support.  The Veteran had some friends, but he does not talk much about them.  The Veteran's GAF score was 85 to 90 percent.  

The examiner also reported that the Veteran had no difficulty falling asleep.  He is basically not irritable or shows outbursts of anger.  He can concentrate well.  He likes to look at television and educational shows.  The examiner did not see hypervigilance or accelerated startle responses.  There is some feeling of detachment from other people.  He does not have a sense of foreshortened future.  He likes his job at the post office.  

The Board finds the VA examiners opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and the opinions were based on a review of the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  The Board notes that the December 1998 that the VA examiner does not unequivocally diagnose the Veteran with PTSD.  Specifically, the examiner stated, "I am very unclear about the PTSD . . . although he has some frightening memories of the particular two incidents that happened to him in Vietnam, but in the meantime, also there have been several scary situations with his drinking and him taking the drugs, so maybe this may be mixed up because of that."  Nevertheless, the Board finds the December 1998 VA examination adequate insofar as the report describes the Veteran's psychiatric symptoms and reports the social and occupational impairment as a result of his symptoms.  

The Veteran's VA mental health treatment records from February 1998 to September 2005 confirm his regular attendance to individual therapy sessions.  These session notes frequently describe him as casually but appropriately dressed, well groomed, in no acute distress but mildly avoidant in his behavior.  His voice and speed were within normal limits.  Suicidal and homicidal ideations were always denied.  The Veteran's form of thought was reported as linear, logical, and goal directed.  Cognitively the Veteran was grossly within normal limits.  Often, he presented with a flat, mildly depressed affect. 

Over the course of the Veteran's mental health treatment from February 1998 to September 2005, the Veteran reported that his nightmares about combat experiences varied from as often as nightly to as infrequent as once per week.  Similarly, during that period the Veteran reported that flashbacks occurred as often as daily and as infrequently as once a month.  On average, however, the Veteran most frequently reported having four nightmares per week and two to four flashbacks per week.  The Veteran reported that his average sleep ranged from four to eight hours per night.  The Veteran reported intrusive combat memories between once a week and seven per day.  The Veteran also reported occasional weeping.  The Veteran consistently reported having bouts of anger or irritability at least once per day and often multiple times a day.  However, this anger and irritability did not impact his job.  See January 2000 VA Mental Health Treatment Note.  The Veteran reported that his anger and irritability did impact his relationship with his wife.     

Throughout treatment the Veteran reported challenges in his marital relationship.  The Veteran reported that he had been emotionally shut off from his wife for years because he was preoccupied with his own issues.  The Veteran indicated that he expressed most irritability at home.  The Veteran reported a few distant friends that he contacts but otherwise had little contact outside of his family.  See October 1998 VA Mental Health Treatment Note.  The Veteran did also report occasional casual associations with co-workers.  See July 2003 VA Mental Health Treatment Note. 

In August 2000, the Veteran reported that his constant ruminations about his marriage and past traumatic experiences had significantly reduced his efficiency at work and increased errors.  He had to take breaks from work to pace and control his anger.  His symptoms increased to full inner turmoil, anger, agitation, and overwhelming emotion.  See August 2000 VA Mental Health Treatment Note.  The Veteran stated that memories of Vietnam "cause him to become depressed, particularly at work, where he has more trouble than he previously had concentrating and getting things done, although he is still able to finish tasks."  See April 2003 VA Mental Health Treatment Note.  A March 2004 treatment note indicates that the Veteran's wife called to say that the Veteran was becoming increasingly forgetful.  She stated that he had trouble with long-term basic activities of daily living such as tying shoes.  In response, the Veteran indicated that he is forgetful and is able to concentrate at work but when at home he "drifts off mentally into his imaginary conversations, and loses contact with what he is doing."  

For the relevant period, the Veteran's GAF scores were 35, 40, 45, 47, 55, 58, and 60.  The Veteran showed an increase in symptoms during periods of high stress such as his marital and financial issues, which would cause him to be less effective at work, and have more frequent nightmares, flashbacks, and bouts of anger and irritability. 

In early September 2005, the Veteran indicated that he no longer wanted to attend his biweekly counseling sessions as he felt he had gotten what he could from individual counseling.  The Veteran reported that his situation with his wife and job were stable.  On September 26, 2005, the Veteran had a final visit with his VA psychiatrist and reported that he established a stable level of affect, self-regulation, and was continuing to be useful and understanding the problems of the past.  The record also indicates that the Veteran had been off psychotropic medication treatment for two years.  The Veteran did not feel that there were any detriments as a result of discontinuing medication and was not interested in considering psychotropic medication treatment.  The Veteran's psychiatrist reported that they discussed stressors and that the Veteran seemed to be making very good decisions with regard to those issues.    

During the termination visit, the Veteran was casually but appropriately dressed and groomed in no acute distress.  The Veteran's affect was narrowed but very responsive to positive stimuli.  His voice and speech motor behaviors were normal.  
The Veteran's mood was dysthymic to mildly depressed without suicidal or homicidal ideations or psychotic features although the "NOS" symptoms did still persist.  The Veteran's form of thought was linear, logical, and goal oriented without loose association.  Cognitively the Veteran was grossly within normal limits.  

As the medical evidence shows that the Veteran's PTSD symptoms manifested as occupational and social impairment with reduced reliability and productivity as a result of frequent nightmares, bouts of anger and irritability, flattened affect, and difficulty establishing and maintaining social relationships, an initial rating of 50 percent for PTSD was warranted.  Although the record establishes that the Veteran's PTSD is productive of occupational and social impairment consistent with a 50 percent rating for the period prior to September 26, 2005, the criteria for a higher 70 percent initial rating have not been shown.

September 26, 2005 to May 6, 2010 

A review of the record shows that between September 26, 2005 and May 6, 2010, the Veteran's 30 percent rating assignment for PTSD, but no higher, is warranted. 

As stated above, the Veteran discontinued ongoing psychiatric treatment for his PTSD as of September 26, 2005.  Therefore from September 26, 2005 to May 6, 2010 there is limited medical evidence documenting the Veteran's PTSD symptoms.    

However, the Veteran was afforded a VA psychiatric examination in July 2007.  The examiner reported that the impact of the Veteran's PTSD on industrial function has been minimal as the Veteran has retained a Post Office job for 27 years, apparently never receiving disciplinary action or threats of dismissal.  The Veteran continued to work regularly and reported no time lost for psychiatric reasons.  The examiner stated, "The prognosis here seems fairly favorable.  The [Veteran] has managed to carry out both work and home duties now for at least two years without therapy and four years without psychiatric medication.  He does not indicate a desire to seek further treatment but rather to continue his job for about two years so that he can retire."  The examiner also indicated that the Veteran does have social impairment as described with few friends or social involvements and a difficult relationship with his wife, but it does not appear that this impairment has impacted his work performance.  The Veteran's GAF score was 65.  This estimate reflected the presence of mild symptomatology with some social but no significant work impairment and the presence of meaningful interpersonal relationships. 

With respect to the Veteran's daily activities the Veteran worked an eight hour shift five days a week at the main Post Office in Seattle.  The Veteran worked as a forklift operator handling bulk mail.  On his midweek days off he is quite busy caring for his wife, who is disabled, and for his aged mother who lives nearby.  Because of his wife's difficulties, the Veteran helps out with chores and also does the shopping.  The Veteran reports that he has not lost time for work because of psychiatric symptoms.  He reports that his wife manages the family finances by his oversight and appears to be doing this adequately.  He reports no particular difficulty with personal hygiene, grooming or the like.  He is able to take nourishment.  The Veteran is also able to drive without significant difficulty.   

With respect to PTSD symptoms the Veteran reported interrupted sleep.  He stated that he often wakes up because of dreams.  Some of the dream content reflects every day concerns with his family or work although at other times he has specific dreams about events from service.  He stated that if it is raining at night, this reminds him of Vietnam and may lead to dreams or daytime intrusive thoughts.  He reported that in the past he would awake in a sweaty, agitated condition, but this symptom has subsided.  In the daytime, however, the Veteran seems to have more intrusive thoughts during the hot summer season, which reminds him of Vietnam.  

The examiner reported "[the Veteran] shows some symptoms of emotional numbing or numbing of responsiveness.  He seems to have no social life and he reports having no friends at all.  He did have one for a time whom he met at work but this individual moved away.  He sits alone at lunch and does not socialize in the workplace.  Although he has siblings, he seems to have relatively little contact with them."  The Veteran also indicated that he and his wife have a stormy relationship.  He reports that they are not emotionally close.  

During the examination, the Veteran reported that his adjustment is better at work than it might have been some years ago although he still has a good deal of strife at home.  He denied having any consistent hobbies or interests at this time since his family members are sick and he is the main caregiver.  The Veteran did not report a distinct sense of a foreshortened future.  The Veteran reported that he used to have a distinct anger problem, sometimes even at work, but he has brought it under control.  He reported that he is more irritated at home and indicates that he and his wife have many angry interactions.  He generally avoids conflict in the workplace and has not been disciplined as a result.  He does not indicate significant problems with concentration at this time but does report that sudden unexpected loud noises can cause him to startle and that he essentially hides out on the Fourth of July.  He has some increase in vigilance, carefully putting dead bolts on his doors and blocking his windows.  He previously kept weapons at home but this was forbidden by his wife so he no longer has any.  The Veteran also reported that at times he has a sense that a deceased sailor from Vietnam is beside him in the seat of his car even to the degree that he can visualize his face and talk to him.  The Veteran stated that he had not visualized the individual or talked to him recently although he still has strong intrusive thoughts about him. 

Based on the examiner's objective observations, the Veteran did not endorse sufficient symptoms of depression, anxiety, or other disorders to merit an additional diagnosis.  The Veteran was totally alert and well oriented in all spheres.  He cooperated well and appeared sincere with good eye contact.  He related fairly easily to the examiner.  He did not display distinct signs of a significant acquired organic cognitive deficit such as memory gaps or nonlinear thinking.  He remained focused throughout the examination though his mood was mildly anxious.   

With respect to the impact of the Veteran's PTSD symptoms of social and industrial adaptability, the examiner indicated that the Veteran has mild social impairment and does not show reduction in industrial reliability or productivity as a result of his symptoms.  The Veteran reports being able to perform his occupational tasks effectively on an ongoing basis without requiring continuous medication.  The examiner also noted that the Veteran's work is of a very routine nature not requiring much contact with other workers.  "Were he to be required to form and maintain extensive new work relationships, it is more likely that not that he would have significant difficulty in such a situation."  

The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinions, and the opinions were based on a review of the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving his opinions.

The Board has considered the aforementioned evidence and concludes that the 30 percent evaluation assigned for PTSD effective from September 26, 2005 to May 6, 2010 appropriately compensates the Veteran for the state of his social and occupational impairment due to his psychiatric disability.  The Veteran's PTSD symptoms showed clear improvement after September 26, 2005 evidenced by the fact that he canceled his ongoing treatment and discontinued his psychotropic medication.  Improvement of his symptoms is also evidenced by the July 2007 VA examination report; the Veteran reported getting several of his PTSD symptoms - such as anger - under control, and the examiner also reported that the Veteran was functioning well.    

Furthermore, the Veteran requested an increased rating for PTSD on May 6, 2010, and the medical evidence shows that the Veteran resumed regular treatment for his PTSD symptoms in September 2010.  As such, the Board finds that May 6, 2010 is the earliest date upon which it is factually ascertainable that the Veteran experienced a worsening of his PTSD symptoms.  

In sum, during the period between September 26, 2005 and May 6, 2010, the Veteran was objectively capable of a level of social and occupational functioning that more closely approximates the criteria for a 30 percent evaluation.  The Board concludes that the Veteran's PTSD manifestations are insufficient in severity to produce the level of social and occupational impairment contemplated by a 50 percent evaluation.  Further, none of the criteria for a 70 percent or 100 percent rating were demonstrated, nor could one conclude that existing psychiatric symptoms would have been best approximated by a 70 percent or 100 percent rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that throughout the periods on appeal, the manifestations of the Veteran's PTSD were consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The Veteran complained of anger, irritability, trouble sleeping, nightmares, intrusive thoughts, and detachment.  The schedular rating criteria adequately contemplates the degree of impairment caused by his PTSD and provides for a higher rating if the Veteran presented more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Finally, the Veteran has not asserted and the evidence of record does not show that he is unemployable as a result of his service-connected PTSD.  In fact, the record establishes the Veteran was gainfully employed at the Post Office for at least 27 years before retiring.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).

Therefore, in view of the foregoing, the Board finds that the overall disability picture presented by the objective medical evidence demonstrates that the psychiatric symptomatology attributable to the Veteran's PTSD does not meet or nearly approximate the criteria for an initial rating in excess of 50 percent.  As to the period between September 26, 2005 and May 6, 2010, the objective medical evidence demonstrated that the psychiatric symptomatology attributable to the Veteran's PTSD does not meet or nearly approximate the criteria for a rating in excess of 30 percent.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a rating in excess of 30 percent from September 26, 2005 to May 6, 2010 is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran contends that his PTSD is more severely disabling than reflected in the 50 percent evaluation assigned from May 6, 2010.  Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded a VA examination to evaluate his PTSD in October 2010, over five years ago.  As such, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green, 1 Vet. App. at 124.  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

Furthermore, the most recent VA treatment records associated with the claims file is from November 2013.  As the record shows that the Veteran began seeking psychiatric treatment for his PTSD regularly, it is likely that more recent records are available.  Any such records should be associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify the names and addresses of all VA and non-VA healthcare providers who have treated him for PTSD.  After receiving this information and any necessary releases, contact the named healthcare providers and obtain copies of the related treatment records which are not already in the claims folder.

2. Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of determining the nature and severity of his PTSD.  

The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

3. After completing the actions necessary to comply with the requests of this remand, readjudicate the claim of entitlement to a disability rating in excess of 50 percent from May 6, 2010.  If the benefit sought remains denied, issue a Supplemental Statement of the Claim (SSOC) and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


